         $2  *$6
          $2    5HY  -XGJPHQWLQD&LYLO&DVH
                  *$65HY



                                       8QLWHG6WDWHV'LVWULFW&RXUW
                                                 Southern District of Georgia
                  /$6+$:1 '($1*(/2 *5,(5

                  3ODLQWLII
                                                                                    -8'*0(17,1$&,9,/&$6(


                                            9                                    &$6(180%(5        FY

                  :$5'(1 0$57< $//(1 67$1 6+(3$5' $'5,$1
                  1(/621 DQG *(25*,$ '(3$570(17 2)
                  &255(&7,216

                  'HIHQGDQWV




                     -XU\ 9HUGLFW 7KLV DFWLRQ FDPH EHIRUH WKH &RXUW IRU D WULDO E\ MXU\ 7KH LVVXHV KDYH EHHQ WULHG DQG WKH MXU\
                     KDV UHQGHUHG LWV YHUGLFW

                     'HFLVLRQ E\ &RXUW7KLV DFWLRQ FDPH EHIRUH WKH &RXUW 7KH LVVXHV KDYH EHHQ FRQVLGHUHG DQG D GHFLVLRQ KDV EHHQ
            ✔
                     UHQGHUHG

                      ,7 ,6 25'(5(' $1' $'-8'*('
                      WKDW LQ DFFRUGDQFH ZLWK WKLV &RXUW V 2UGHU GDWHG 6HSWHPEHU   DGRSWLQJ WKH 0DJLVWUDWH

                      -XGJH V 5HSRUW DQG 5HFRPPHQGDWLRQ 3ODLQWLII V FODLPV DJDLQVW *HRUJLD 6WDWH 3ULVRQ DUH

                      ',60,66(' DQG 3ODLQWLII V FODLPV DJDLQVW 9DOGRVWD 6WDWH 3ULVRQ RIILFLDOV 8SWRQ DQG 0RVV DUH

                      75$16)(55(' WR WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 0LGGOH 'LVWULFW RI *HRUJLD 3ODLQWLII LV

                      '(1,(' OHDYH WR DSSHDO LQ IRUPD SDXSHULV DV WR KLV *HRUJLD 6WDWH 3ULVRQ FODLPV

                      7KLV DFWLRQ VWDQGV &/26('



            $SSURYHG E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                           BBBBB
                              BBBBBBBBBBBB
                              BB        BBBBBBBBBBBBBB




            6HSWHPEHU                                                    6FRWW / 3RII
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                      e utyy Clerk
                                                                                     Dep
*$6 5HY 
